Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the request for continued examination (RCE) dated February 02, 2021.
In the RCE dated on February 02, 2021, claims 1, 10 and 18 have been amended, 19 has been canceled.
Claims 1, 3-18 and 20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph P. Mehrle of registration number 45,535, on March 02, 2021.  During the telephone conference, Mr. Mehrle has agreed and authorized the examiner to further amend Claims 1, 3-18 and 20 on the request for continued examination dated on February 02, 2021.

Claims
Replacing Claims 1, 3-18 and 20 of the request for continued examination dated on February 02, 2021 with the following:

Claim 1:	
A method, comprising:	wiring a plurality of modules of a composite device representing a modular recycling device as a secure device-level Intranet, each module of the modular recycling device comprising a processor and corresponding executable instructions that cause the corresponding processor to perform secure message passing within the secure device-level Intranet as processed media items are moved 
wherein the modules comprise: 
a pocket infeed module that receives deposited media items within the modular recycling device or ejects dispensed media items from the modular recycling device; 

a centralizer module that centralizes transported media items along a transport path within the modular recycling device and delivers each transported media item to a validation module;
the validation module that performs media item identification, media item validation on each transported media item and delivers each transported media item to an escrow module;
the escrow module that temporarily holds the transported media items until validated or authenticated by the validation module and delivers released media items that are validated to an upper transport module, and wherein the escrow module further comprises a temporary escrow that holds damaged or counterfeit transported media items and directs the damaged or counterfeit transported media items to an exception cassette module;
the upper transport module that sends each transported media item associated with the deposited media items along the transport path to a lower transport module, and wherein the upper transport module receives each transported media item associated with the dispensed media items from the lower transport module and sends the corresponding transported media item to the pocket feeder stacker module;

feeder-stacker modules that sends each transported media item received from the lower transport module to cassette modules or that receives each transported media item associated with the dispensed media items from a corresponding cassette module to the lower transport module;
cassette modules that store each transported media item received from a corresponding feeder-stacker module or that provides each transported media item associated with the dispensed media items to a corresponding feeder-stacker module; and
the exception cassette module that stores the damaged or counterfeit transported media items received from the temporary escrow of the escrow module; 
generating a security message when an item of media is detected at a sensor of a modular recycling device, wherein generating further includes including a module identifier within the security message;	processing the item; and	forwarding the item within the modular recycling device with the security message for downstream processing associated with the item by moving , wherein each module associated with the downstream processing receives the security message with the item during processing of the item.

Claim 2:	(Canceled).

Claim 3:	
The method of claim 1, wherein generating further includes encrypting the security message with cryptographic operations.

Claim 4:	
The method of claim 1, wherein generating further includes generating the security message in response to receiving a different security message already associated with the item.

Claim 5:	
The method of claim 4, wherein generating further includes authenticating the different security message before generating the security message.

Claim 6:	
The method of claim 5, wherein authenticating further includes processing cryptographic operations to verify that a previous module that processed the item generated and provided the different security message.
Claim 7:	
The method of claim 1, wherein generating further includes receiving the item from a transport track that moves 

Claim 8:	
The method of claim 1, wherein processing further includes performing data operations in accordance with a transaction being processed that is associated with the item.

Claim 9:	
The method of claim 1, wherein forwarding further includes instructing electromechanical components of the modular recycling device to activate and deactivate to forward the item within the modular recycling device for the downstream processing.

Claim 10:	
A method, comprising:	receiving a currency note (note) along a transport path within a modular recycling device associated with a transaction being processed on a transaction terminal;	obtaining a first security message over a secure-device level Intranet defined within the modular recycling device between modules of the modular recycling device, wherein the first security message comprises a first module identifier associated with the corresponding module that generated the first security message;	validating a first security message associated with the note;	performing at least one operation on the note based on the transaction;	generating a second security message for the note, wherein the second security message comprising a second module identifier associated with the corresponding module that performs the generating; and	associating the second security message with the note within the secure-device level Intranet for subsequent processing related to the transaction; and
processing the method on each of the modules within the modular recycling device for deposited and dispensed notes;
wherein the modules comprising:
a pocket infeed module that receives the deposited notes within the modular recycling device or ejects the dispensed notes from the modular recycling device; 
a pocket feeder stacker module that receives a bunch of deposited notes within the modular recycling device from the pocket infeed module or stacks a plurality of the dispensed notes into a bunch of dispensed notes for ejection through the pocket infeed module; 
a centralizer module that centralizes transported notes along a transport path within the modular recycling device and delivers each transported note to a validation module; 

the escrow module that temporarily holds the transported notes until validated or authenticated by the validation module and delivers released notes that are validated to an upper transport module, and wherein the escrow module further comprises a temporary escrow that holds damaged or counterfeit transported notes and directs the damaged or counterfeit transported notes to an exception cassette module;
the upper transport module that sends each transported note associated with the deposited notes along the transport path to a lower transport module, and wherein the upper transport module receives each transported note associated with the dispensed notes from the lower transport module and sends the corresponding transported note to the pocket feeder stacker module;
the lower transport module that sends each transported note received from the upper transport module to a corresponding feeder-stacker module associated with a corresponding cassette module, and wherein the lower transport module receives each transported note associated with the dispensed notes from a corresponding feeder-stacker module and sends the corresponding transported note to the upper transport module;
feeder-stacker modules that sends each transported note received from the lower transport module to cassette modules or that receives each transported 
cassette modules that store each transported note received from a corresponding feeder-stacker module or that provides each transported note associated with the dispensed notes to a corresponding feeder-stacker module; and
the exception cassette module that stores the damaged or counterfeit notes received from the temporary escrow of the escrow module.

Claim 11:	
The method of claim 10, wherein validating further includes verifying that the note was last processed by a module of the modular recycling device that is authentic and secure.

Claim 12:	
The method of claim 10, wherein validating further includes processing cryptographic operations on a secure processor and validating cryptographic data associated with the first security message.

Claim 13:	
The method of claim 10, wherein performing further includes activating at least one electromechanical component of the modular recycling device.

Claim 14:	
The method of claim 10, wherein generating further includes encrypting the second an second 

Claim 15:	
The method of claim 14, wherein encrypting further includes inserting a current date and time stamp into the second security message.

Claim 16:	
The method of claim 14, wherein inserting further includes digitally signing the second security message.

Claim 17:	
The method of claim 10, wherein associating further includes sending the second security message to a next processing node that is to handle the note within the modular recycling device.

Claim 18:	
A modular recycling device, comprising:	a plurality of modules each module including a Printed Circuit Board (PCB) and at least one hardware processor, wherein the modules are wired together as a secure device-level Intranet for communication using secure messages passed within the , wherein each unique security message comprising a module identifier for the corresponding module that generated the corresponding unique security message; 
	wherein the modules comprise:
a pocket infeed module that receives deposited media items within the modular recycling device or ejects dispensed media items from the modular recycling device; 
a pocket feeder stacker module that receives a bunch of deposited media items within the modular recycling device from the pocket infeed module or stacks a plurality of the dispensed media items into a bunch of dispensed media for ejection through the pocket infeed module; 
a centralizer module that centralizes transported media items along a transport path within the modular recycling device and delivers each transported media item to a validation module;

the escrow module that temporarily holds the transported media items until validated or authenticated by the validation module and delivers released media items that are validated to an upper transport module, and wherein the escrow module further comprises a temporary escrow that holds damaged or counterfeit transported media items and directs the damaged or counterfeit transported media items to an exception cassette module;
the upper transport module that sends each transported media item associated with the deposited media items along the transport path to a lower transport module, and wherein the upper transport module receives each transported media item associated with the dispensed media items from the lower transport module and sends the corresponding transported media item to the pocket feeder stacker module;
the lower transport module that sends each transported media item received from the upper transport module to a corresponding feeder-stacker module associated with a corresponding cassette module, and wherein the lower transport module receives each transported media item associated with the dispensed media items from a corresponding feeder-stacker module and sends the corresponding transported media item to the upper transport module;
feeder-stacker modules that sends each transported media item received from the lower transport module to cassette modules or that receives each 
cassette modules that store each transported media item received from a corresponding feeder-stacker module or that provides each transported media item associated with the dispensed media items to a corresponding feeder-stacker module; and
the exception cassette module that stores the damaged or counterfeit transported media items received from the temporary escrow of the escrow module.

Claim 19:	(Canceled).

Claim 20:	
The modular recycling device of claim 18, wherein the modular recycling device is integrated into a media transaction terminal.

Allowable Subject Matter
Claims 1, 3-18 and 20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the request for continued examination dated on February 02, 2021 and the examiner’s amendment dated on March 18, 2021.
Specifically, the independent claim 1 now recites limitations as follows:

wherein the modules comprise: 
a pocket infeed module that receives deposited media items within the modular recycling device or ejects dispensed media items from the modular recycling device; 
a pocket feeder stacker module that receives a bunch of deposited media items within the modular recycling device from the pocket infeed module or stacks a plurality of the dispensed media items into a bunch of dispensed media for ejection through the pocket infeed module; 
a centralizer module that centralizes transported media items along a transport path within the modular recycling device and delivers each transported media item to a validation module;
the validation module that performs media item identification, media item validation on each transported media item and delivers each transported media item to an escrow module;
the escrow module that temporarily holds the transported media items until validated or authenticated by the validation module and delivers released 
the upper transport module that sends each transported media item associated with the deposited media items along the transport path to a lower transport module, and wherein the upper transport module receives each transported media item associated with the dispensed media items from the lower transport module and sends the corresponding transported media item to the pocket feeder stacker module;
the lower transport module that sends each transported media item received from the upper transport module to a corresponding feeder-stacker module associated with a corresponding cassette module, and wherein the lower transport module receives each transported media item associated with the dispensed media items from a corresponding feeder-stacker module and sends the corresponding transported media item to the upper transport module;
feeder-stacker modules that sends each transported media item received from the lower transport module to cassette modules or that receives each transported media item associated with the dispensed media items from a corresponding cassette module to the lower transport module;
cassette modules that store each transported media item received from a corresponding feeder-stacker module or that provides each transported media 
the exception cassette module that stores the damaged or counterfeit transported media items received from the temporary escrow of the escrow module; 
generating a security message when an item of media is detected at a sensor of a modular recycling device, wherein generating further includes including a module identifier within the security message;	processing the item; and	forwarding the item within the modular recycling device with the security message for downstream processing associated with the item by moving 
The cited art by Tanaka et al. (US PGPUB. # US 2018/0300720) discloses, an automated teller machine (ATM) having plurality of modules. When a customer deposit currencies in an ATM, the pin pad calculates the transaction data MAC and sends the transaction data MAC to the ATM control unit. Thus generating a security message. (¶99, Fig. 10 (S10), ¶84, ¶98). Tanaka further discloses, that the paper currency processing unit performs count processing of counting the paper currencies placed in the deposit/payout port provided in the front of the ATM and stores the counted currencies in a temporary cashbox. The ATM control unit receives (Fig. 10 (S11, S12), ¶84, ¶98).
The reference by Nikkel et al. (US PGPUB. # US 2018/0137486) discloses, an automated teller machine (ATM) having belts that moves currency notes held by the shuttle plates. When the belts are turned in forward direction, they will move notes out of the shuttle plates towards the customer. (Fig. 29C, ¶95, Fig. 30(3014, 3026), ¶102, ¶105). Nikkel further discloses, shuttle entry sensors comprises a plurality of sensors for detecting a plurality of potential problems with notes entering the shuttle. (Fig. 1(124), ¶46).
The reference by Coutts et al. (US PAT. # US 6,311,165) discloses, individual peripheral devices can be connected to each other over the link to enable them to communicate directly with each other on a peer-to-peer basis. Each peripheral can have an independent control application. In use, the independent control applications may communicate with each other so that a peripheral operates in response to a signal generated by another peripheral. (CL(3), LN(63-65)). The peripheral devices can each include their own, preferably embedded, processors to which the communication links are able to download software from the server. ( Fig. 2 (12, 13, 14, 15. 17), CL(8), LN(54-67), CL(9), LN(1-9).  For example link 17 may be part of a local area network (LAN), a wide area network (WAN) or else a dial up connection. Link 17 may be a high bandwidth network connection to allow for efficient and rapid download of software and may use the TCP/IP transfer protocol.  (Fig. 9A, Fig. 11, CL(18), LN(48-55)). In FIG. 11, each peripheral 216,218,220,222 has an embedded processor, associated volatile memory (for example, 32 Mbytes), non-volatile memory for booting-up the peripheral, and a TCP/IP network connection. (Fig. 15, CL(20), LN(66-67), CL(21), LN(1-49), CL(24), LN(31-37), Fig. 27, CL(36), LN(66-67), CL(37), LN(1-2)).  An intelligent router function within the ATM would reduce external network traffic by not passing through internal messaging, ensuring that such messaging remained within the ATM. Thus Coutts teaches, that plurality of peripheral devices (modules) are wired together having processor can communicate securely with each other via an intranet.
The references Daellenbach et al. (US PGPUB. # US 2003/0168508). Herczeg et al. (US PGPUB. # US 2010/0052237) along with Tanaka and Coutts discloses, escrow module, an upper transport module, a lower transport module, a plurality of feeder/stacker modules, a plurality of media cassette modules and an exception module. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…….generating a security message when an item of media is detected at 

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 10 is also a method claim of above method claim 1 and Claim 18 is a modular recycling device claim of above method claim 1, and therefore, they are also allowed.
Claims 3-9 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 11-17 depend on the allowed claim 10, and therefore, they are also allowed.
Claim 20 depend on the allowed claim 18, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DARSHAN I DHRUV/Examiner, Art Unit 2498